Title: Thomas Jefferson to Nathaniel H. Hooe, 20 October 1810
From: Jefferson, Thomas
To: Hooe, Nathaniel H.


          
            Sir
            Monticello
          Oct. 20. 10
          
           I am extremely sorry to have to announce to you the death of mrs Dangerfield’s negro man Edmund which happened the day before yesterday in the most sudden manner.   as he had taken one of my women to wife I had placed him at a farm across the river about a mile & a half from here, and with an overseer who is, without exception, the best man I have ever employed in that way. Edmund & another man were sent here on the Wednesday evening for a harrow, which not being ready, they went back without it. he appeared to be in perfect health & without complaint. in the night he was taken very unwell with a pain in his breast & belly, but not so as to alarm his wife, who therefore did not disturb the overseer whose house was close by. about sunrise the overseer went to his house & found him abed, complaining of great pain in his breast & belly. he rose however & drest himself but did not go out. the overseer percieving he was very unwell, came over to me a little before breakfast. I told him I would go & see him immediately after breakfast, Charlottesville being so near that a physician could be had in half an hour if necessary. but just as I was about mounting my horse to visit him soon after breakfast the overseer returned & told me he was dead. he had been taken with a vomiting and died between 9. & 10 aclock. for his satisfaction, as well as yours & mine, the case being so little understood, I sent him to request Dr Carr to go to the place, and see whether by inspection of the body or by enquiry he could ascertain what had been his complaint. the Dr called on me in the evening and informed me it was a case of hernia, which he had had for several years in so slight a degree that he had concealed it from every body even from his wife. it had been suspected it seems by one or two of his companions for some years, who had rallied him on it, but he always strenuously denied it. this had come down in the night, & was strangulated, and brought on an immediate mortification. he had been engaged for several days in the easiest work, such as securing the fodder & tops, and stacking them, and had he told his complaint himself (tho’ indeed he does not appear to have suspected that it proceeded from his hernia) a physician might have been called in time perhaps to have relieved him.I am really much concerned at his loss. as he was a most excellent fellow, and as he had taken a wife in the family and had a child, I had contemplated the proposing to purchase him.
          Mr Shoemaker enabled me to make the remittance I promised in my last, and assures me of the balance the first rise of the river which shall enable him to send down some boat loads of flour, now ready in the mill. a good rain will raise the water, and I shall lose no time in having the money transmitted to you as soon as recieved. Accept the assurances of my esteem & respect.
          
        Th: Jefferson
        